DETAILED ACTION
This Office action has been issued in response to amendment filed April 21, 2022. 
Claims 5-8, 15-18 and 20 are canceled. Claims 1, 14 and 19 have been amended. Currently, claims 1-4, 9-14 and 19 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-4, 9-14 and 19 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s remarks and arguments presented on 04/07/2022 with respect to the 35 USC § 103(a) have been fully considered but they are moot in view of the new ground of rejection presented in this office action.
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
6.	Claims 1-4, 9-14 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown et al. (US 2016/0063097 A1), hereinafter Brown in view of Mohania et al. (US 2006/0047636 A1), hereinafter Mohania.  
	As for claim 1, Brown teaches a computer-implemented method comprising: extracting two or more tables from two or more input documents, wherein each of the two or more input documents comprises structured data and unstructured data (see [0018]-[0019], contemplate that the data to be clustered comprise structured data, unstructured data);
normalizing the two or more extracted tables using one or more alignment techniques; determining (i) one or more differences and (ii) one or more similarities across the two or more extracted tables by performing a comparison of the two or more normalized tables (see abstract, data having similarities and dissimilarities in a clustered or grouped, [0067], data to be normalize based on covariance matrix, [0019], compares, contrast or matching data, determining based on the context of the data);
wherein said performing the comparison comprises comparing the two or more normalized tables using at least one similarity measure that….a structural similarity metric measuring overlap between header cells of the two or more normalized tables, (b) a metadata similarity metric measuring among the metadata from the two or more normalized tables, and (c) an attribute similarity metric measuring overlap between one or more attribute types of table cells across the two or more normalized tables, wherein each of the structural similarity metric, the metadata similarity metric, and the attribute similarity metric is weighted in conjunction with user-defined weights (see abstract, data grouped similarities and dissimilarities, user generating groups, demonstrate criteria, sort data into appropriate groups, [0015], user to analyze large sets of data, determine what data is different with respect to criteria, Fig. 16A, e.g. selected features may be selected by clicking, highlighting, among other approaches, 17B, e.g. various inputs are contemplate and classified by based on the input data, [0067], feature set model comprise a statistical model, a classification model, or combinations, [0214], measuring similarity would be based on Euclidian distance, [0121], clustering data are weighted and classified).  
deriving one or more…from the comparison by applying at least one analytical model to the one or more determined differences and one or more determined similarities; and outputting at least a portion of the one or more….to at least one user; wherein the method is carried out by at least one computing device (see abstract, data having clustered or grouped according to similarities and dissimilarities, [0019], compares, contrast or matching data, [0069], data to be display in a graphical representation and bucketed form, contemplate displaying the bucketed information in a hierarchal fashion, where buckets listed by name or other configuration where sub-buckets shows below and/or as part of the parent bucket). 
 Brown teaches the claimed invention including the limitations of deriving one or more comparison, at least one user, wherein said performing the comparison comprises comparing the two or more normalized tables using at least one similarity measure that, a structural similarity metric measuring overlap between header cells of the two or more normalized tables (abstract, [0019]; Fig. 16A, Fig. 16B). Brown does not explicitly teach the limitations of deriving one or more insights from the comparison, the one or more insights to at least one user; at least one similarity measure that sums(a) and structural similarity metric. 
In the same filed of endeavor, Mohania teaches the claim recited limitations of deriving one or more insights from the comparison, the one or more insights to at least one user; at least one similarity measure that sums(s) a structural similarity metric (see [0010], analysts needs insights of stocks A, B and C have been performing on data, [0066], results of augmenting query through foreign key, alpha epsilon, [0057], e.g. beta can be determined by inspecting the schema).
Brown and Mohania both references teach features that are directed to analogous art and they are from the same field of endeavor, such as contextual information retrieved from database about structured and unstructured data, comparing, evaluating, find relationships.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mohania’s teaching to Brown’s system for augmenting, an additional joins allow a search of a relevant immediate area of the relational query in the structured database for additional relevant terms. Thus, eliminate multiple executions of the relational query in various stages of augmentation. Augmenting the additional joins allow a search for retrieving relevant documents of the query context from an unstructured database; and consolidating the relevant documents with the query result (see Mohania, [0027]).
As for claim 14, 
		The limitations therein have substantially the same scope as claim 1 because claim 14 is a computer program product comprising a computer readable storage medium claim for implementing the steps as recited in claim 1. Therefore, claim 14 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mohania’s teaching to Brown’s system for augmenting, an additional joins allow a search of a relevant immediate area of the relational query in the structured database for additional relevant terms. Thus, eliminate multiple executions of the relational query in various stages of augmentation. Augmenting the additional joins allow a search for retrieving relevant documents of the query context from an unstructured database; and consolidating the relevant documents with the query result (see Mohania, [0027]).
As for claim 19, 
		The limitations therein have substantially the same scope and similar limitations as claim 1, as claim 19 is a system claim and except for the limitations of normalizing table using multiple measures, applying at least one analytical model, performing at least one automated action. Brown teaches such limitations on [0067], [0077], [0227], e.g. various embodiments contemplate the bucket model, normalized based on covariance matrix, various contemplate organize the bucket automatically. Therefore, claim 19 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mohania’s teaching to Brown’s system for augmenting, an additional joins allow a search of a relevant immediate area of the relational query in the structured database for additional relevant terms. Thus, eliminate multiple executions of the relational query in various stages of augmentation. Augmenting the additional joins allow a search for retrieving relevant documents of the query context from an unstructured database; and consolidating the relevant documents with the query result (see Mohania, [0027]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Mohania teaches:
wherein said normalizing comprises performing one-table normalization by converting a given one of the two or more extracted tables into a normalized form (see Brown, [0058]; Also see Mohania, [0058]). 
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Mohania teaches:
wherein said normalizing comprises performing table alignment by comparing the given normalized table to at least one of the two or more extracted tables (see Brown, [0216], [0218]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Mohania teaches:
wherein said normalizing comprises carrying out two-table normalization by performing column alignment and column renaming across the extracted tables compared in connection with said table alignment (see Brown, [0230]-[0231]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Mohania teaches:
wherein said using one or more alignment techniques comprises aligning structured data in the two or more extracted tables by comparing structured data and unstructured data across the two or more extracted tables (see Brown, [0019], [0216], Fig. 17A, 17B).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Mohania teaches:
wherein said normalizing comprises performing value normalization using the aligned structured data (see Brown, [0066], [0216]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Mohania teaches:
wherein performing value normalization comprises representing at least a portion of multiple values in the aligned structured data using a same unit (see Brown, [0066], [0250]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Mohania teaches:
 wherein said extracting comprises preserving at least one of (i) one or more formatting parameters of each of the two or more extracted tables and (ii) one or more structural parameters of each of the two or more extracted tables (see Brown, [0019], [0025]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Brown and Mohania teaches:
wherein said deriving one or more insights comprises identifying at least one of (i) information added to at least one of the two or more extracted tables, (ii) information deleted from at least one of the two or more extracted tables, and (iii) information updated in at least one of the two or more extracted tables (see Brown, [0019], [0057]; Also see Mohania, [0055], [0061]).
Prior Arts
7. 	US 2016/0012122 A1 teaches corpus of data is structured as an encyclopedia or dictionary. Defining concepts (e.g., Wikipedia) and can additionally be augmented with concepts found in new unstructured data sources. Concepts that exist in a concept graph are extracted from a document and then a vector representation of the document ([0112]).
	US 20160012044 A1 teaches define a space of concepts and their relationships. A concept graph derived from crowd-sourced data sources such as wikis, which focus on defining concepts (e.g., Wikipedia). A concept graph additionally be augmented with concepts found in new unstructured data sources ([0037]).
	WO 2016/009321 teaches degree of relations between each of the documents and concepts knowledge is calculated, receiving query, determining one or more concept from the query, outputting a list that is responsive to the retrieved list ([0004]).
	US 9734196, US 9576023, US 9798818, US 20160012122, US 20160012336, US 20190073415, US 20160012057, WO2016009321A1, 20060047636, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
8.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
9.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
10.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
12.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154              
6/14/22